UNITED STATES DISTRICT COURT, NGRTHERN DISTRICT OF GEORGIA

RONALD LEE COOPER Case Ne.: 1:24-CV-02526-LMM-CCB

Plaintiff/Petitioner
VS.

EQUIFAX INFORMATION SERVICES, LLC, ET AL. AFFIDAVIT OF SERVICE OF
Defendant/Respondent | SUMMONS; COMPLAINT; CIVIL COVER SHEET

Received by Dana Fauliner, on the 22nd day of June, 2021 at 11:08 PM to be served upon TRANS UNION LLC c/o
PRENTICE-HALL CORPORATION SYST, REGISTERED AGENT at 2 Sun Court Suite 400, Peachtree Corners,
Gwinnett County, GA 30092.

On the 23rd day of June, 2024 at 10:59 AM, |, Dana Faulkner, SERVED TRANS UNION LLC c/o PRENTICE-HALL

CORPORATION SYST, REGISTERED AGENT at 2 Sun Court Suite 400, Peachtree Corners, Gwinnett County, GA
30092 in the manner indicated below:

CORPORATE SERVICE, by personally delivering 4 copy(ies) of the above listed documents to the named Corporation,
by serving PRENTICE-HALL CORPORATION SYST, REGISTERED AGENT, on behalf of said Corporation.

THE DESCRIPTION OF THE PERSON WITH WHOM THE COPY OF THIS PROCESS WAS LEFT IS AS FOLLOWS:
Who accepted service in accordance with social distancing requirements (placed the documenis in a clearly
visible place at least six feet away from the subject and advised the subject to retrieve them after stepping away),
with identity confirmed by subject stating their name, a black-haired black female approx. 25-35 years of age, 56”
-5'8" tall and weighing 140-160 Ibs. Alisha M Smith, Coordinator, Authorized to Accept.

Service Fee Total: $62.00

Per U.S. Code § 1746, | declare under penalty of perjury under the laws of the United States of America thai the foregoing
is true and correct.

NAME: Doce See ho nla Qbe JUN 2 3 2024

 

 

 

Dana Faulkner Server ID # ., Date
| JUN 2 3 2021
Notary Public: Subscribed ancLsworn before me on this day of in the year of 20___
Personally known to me oN or identified by the following document:
Number/Reference:
Type
Wh ey Notary Public for State om
lecesetscin, Speer Maye, Commission Expiration:
fNotary Public (Legal Signature} Ss Sesnmlssig PB,
PS! NOTaR, BG
Sig Veuc IS
EO Ys

 

Page 1 of t
Tracking #: 0072100649

nie

"hi.

=r REF: Cooper (TRANS UNION LLC}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
